I concur in the prevailing opinion and in the affirmance of the judgment so far as relates to defendants McNally and Ormsby. With respect to defendants Donato and O'Keefe, I think there was harmful error in admitting into evidence as "confessions" the papers written by police officers, not signed by the respective prisoners and not even specifically admitted by them to be a correct committal to paper of statements alleged to be made by them. As set out in the opinion, each one refused to sign the statement attributed to him. The only theory on which the majority hold them admissible is that the evidence plainly showed that the papers correctly embodied the statements of the defendants, and that the refusal of the latter to sign them was put on the ground that the prisoners wished first to consult counsel. Bearing in mind that each paper was written by an officer of the law, and considering the strictness of the rules relating to confessions, I think this fell far short of the test of authenticating a piece of documentary evidence.
Of course they were available to refresh the memory of the writer; but that is far different from receiving them in evidence as written statements of the prisoners, who on the trial testified that they had not made such statements at all. *Page 408 
I think there should be a reversal as to Donato and O'Keefe.
Justice Campbell and Judges Van Buskirk, McGlennon, Kays and Hetfield authorize me to say that they concur in the foregoing views.
As to McNally and Ormsby:
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 15.
For reversal — None.
As to Donato and O'Keefe:
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, KALISCH, BLACK, LLOYD, CASE, BODINE, DEAR, JJ. 9.
For reversal — PARKER, CAMPBELL, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 6.